DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 and 8-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. PG Pub. No. 2018/0351657 by Fukuda et al. in view of US PG Pub. No. 2018/0323881 by Hashiguchi et al. and further view of US PG Pub. No. 2020/0169328 by Akiyama et al.

As to Claim 1, Fukuda teaches a human body communication device comprising: 
a first electrode [Fukuda, Fig. 10, 122] configured to transmit a first signal to a human body in a transmitting mode and receive a second signal from the human body in a receiving mode [Fukuda, Fig. 10 and Para 104, Circuit board 131 is configured to transmit signal or receive signal]; 
a second electrode [Fukuda, Fig. 10, 121] spaced apart from the first electrode [Fukuda, Para 54, Electrode 122 is in contact with human body and electrode 121 is not in contact with the human body, making it spaced apart from electrode 122]; 

a receiving circuit [Fukuda, Fig. 12, 162] configured to receive the second signal from the first electrode in the receiving mode [Fukuda, Fig. 12, At the time of reception, the reception signal processing unit 162 receives the signal] and include a differential amplifier [Fukuda, Fig. 12, Reception input amplifier 142] for amplifying a difference between a voltage level of a first input terminal depending on the second signal and a voltage level of a second input terminal [Fukuda, Fig. 12, Para 69 and Para 90, The reception input amplifier (RX) 142 uses the space side electrode 121, the human body side electrode 122, and the circuit board 131 to receive a reception signal from the space side path and the human body side path, and amplifies and outputs the signal, wherein an input voltage to the positive input terminal of the reception input amplifier 142 becomes higher]; 
a ground electrode [Fukuda, Fig. 10, 131] electrically connected to the transmitting circuit and the receiving circuit [Fukuda, Fig. 10, Gnd electrode 131 connected to 161 and 162]; and 
a switch [Fukuda, Fig. 10, 153] configured to electrically connect the second electrode and the second input terminal in the receiving mode [Fukuda, Fig. 12 and Para 109, At the time of reception, the path indicated by a thick line is electrified, electrically connecting electrode 121 and the upper input terminal of the amplifier 142].
Fukuda does not explicitly teach a switch configured to electrically connect the second electrode and the ground electrode in the transmitting mode.

It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the transmission/reception circuit of Fukuda to include a switch configured to electrically connect a second electrode and a ground electrode in the transmitting mode as taught by Hashiguchi in order to improve the transmission efficiency during the transmission in communication devices that use human body as the communication medium by controlling the connection between different electrodes [Hashiguchi, Para 1-3].
The combination of Fukuda and Hashiguchi does not explicitly teach that the second electrode is electrically disconnected from the transmitting circuit in both of the transmitting mode and the receiving mode.
In analogous art, Akiyama provides for a second electrode that is electrically disconnected from the transmitting circuit in both of the transmitting mode and the receiving mode [Akiyama, Fig. 33, Space electrode 12 is not connected to transmitter circuit 3]. 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the transmission/reception circuit of Fukuda such that the second electrode is electrically disconnected from the transmitting circuit in both of the transmitting mode and the receiving mode, as taught Akiyama, by in order to improve the quality of communication in devices that use human body  as a communication medium [Akiyama, Para 5-6].
Claim 2, the combination of Fukuda and Akiyama teaches the human body communication device of claim 1, wherein the switch [Fukuda, Fig. 10, 153] disconnects the second electrode and the second input terminal in the transmitting mode [Fukuda, Fig. 11 and Para 108, At the time of transmission, Switch 153 is off while the switch 151/152 are on causing the path indicated by a thick line to be electrified and the line linking electrode 121 to the input of the amplifier to be disconnected], however,
Fukuda does not explicitly teach a switch that disconnects a second electrode and a ground electrode in the receiving mode.
In analogous art, Hashiguchi provides for a switch [Switch 34] that disconnects a second electrode [Electrode 32] and a ground electrode [Electrode 33] in the receiving mode [Hashiguchi, Para 52 and Para 65, During the signal reception, control unit 37 does not allow electrical connection between electrode 32 and electrode 33 by turning OFF the switch 34]. 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the transmission/reception circuit of Fukuda to include a switch that disconnects a second electrode and a ground electrode in the receiving mode as taught by Hashiguchi in order to improve the transmission efficiency during the transmission in communication devices that use human body as the communication medium by controlling the connection between different electrodes [Hashiguchi, Para 1-3].
As to Claim 3, the combination of Fukuda, Hashiguchi and Akiyama teaches the human body communication device of claim 1, further comprising 

control the transmitting circuit to transmit the first signal in the transmitting mode [Fukuda, Fig. 10 and Para 104, Circuit board 131 is configured to transmit signal], and 
control the receiving circuit to receive the second signal in the receiving mode [Fukuda, Fig. 10 and Para 104, Circuit board 131 is configured to receive signal].
As to Claim 4, the combination of Fukuda, Hashiguchi and Akiyama teaches the human body communication device of claim 1, further comprising 
a controller [Fukuda, Para 105, Transmission signal processing unit 161] configured to generate 
a first switch control signal in the transmitting mode [Fukuda, Para 105 and Para 108-109, Transmission signal processing unit 161 controls switches 151/153 by turning them on/off] and 
a second switch control signal in the receiving mode [Fukuda, Para 105 and Para 108-109, Transmission signal processing unit 161 controls switches 151/153 by turning them on/off], 
wherein the switch [Switch 34] electrically connects the second electrode and the ground electrode, based on the first switch control signal [Hashiguchi, Para 65, During the signal transmission, control unit 37 controls the switch 34 to electrically connect electrode 32 and electrode 33, wherein electrode 33 is connected to the ground], and
electrically connects the second electrode and the second input terminal, based on the second switch control signal [Fukuda, Fig. 12 and Para 109, At the time of reception, the path 
As to Claim 5, the combination of Fukuda, Hashiguchi and Akiyama teaches the human body communication device of claim 1, 
wherein, in the transmitting mode, a voltage level of the ground electrode is equal to a voltage level of the second electrode [Hashiguchi, Para 52 and Para 65, During the signal transmission, control unit 37 controls the switch 34 to electrically connect electrode 32 and electrode 33, wherein when the switch 34 is turned on, the potential of electrode 33 and becomes equal to the potential of the electrode 32].
As to Claim 6, the combination of Fukuda, Hashiguchi and Akiyama teaches the human body communication device of claim 1, 
wherein, in the receiving mode, a voltage level of the second electrode is different from a voltage level of the ground electrode, and is equal to the voltage level of the second input terminal [Hashiguchi, Para 52 and Para 65, During the signal reception, control unit 37 does not allow electrical connection between electrode 32 and electrode 33 by turning OFF the switch 34, hence having different potential levels].
As to Claim 8, the combination of Fukuda, Hashiguchi and Akiyama teaches the human body communication device of claim 1, 
wherein the first electrode and the second electrode face each other with respect to the ground electrode [Fukuda, Fig. 4, Electrode 122 and electrode 121 face each other].
As to Claim 9, the combination of Fukuda, Hashiguchi and Akiyama teaches the human body communication device of claim 1, 

As to Claim 10, the combination of Fukuda, Hashiguchi and Akiyama teaches the human body communication device of claim 1, 
wherein the first electrode is configured to be in contact with a living body [Fukuda, Para 54, Electrode 122 is in contact with human body], and 
the second electrode is configured to be spaced apart from the living body [Fukuda, Para 54, Electrode 121 is not in contact with the human body].
As to Claim 11, Fukuda teaches a human body communication device comprising: 
a first electrode [Fukuda, Fig. 10, 122]; 
a second electrode facing the first electrode [Fukuda, Fig. 10, 121]; and
a communication circuit unit [Fukuda, Fig. 10, Circuit board 131] between the first electrode and the second electrode [Fukuda, Fig. 10, Circuit board 131 between electrode 122 and electrode 121], wherein the communication circuit unit comprising: 
a transmitting circuit [Fukuda, Fig. 11, 161] configured to transmit a first signal to the first electrode  in a transmitting mode [Fukuda, Fig. 11, At the time of transmission, the signal output from the transmission signal processing unit 161 is transmitted to electrode 122]; 
a receiving circuit [Fukuda, Fig. 12, 162] configured to receive a second signal from the first electrode in a receiving mode [Fukuda, Fig. 12, At the time of reception, the reception signal 
a ground electrode [Fukuda, Fig. 10, 131] electrically connected to the transmitting circuit and the receiving circuit, the ground electrode configured to provide a reference ground to the transmitting circuit and the receiving circuit [Fukuda, Fig. 10, Gnd electrode 131 connected to 161 and 162].
Fukuda does not explicitly teach that the human body communication device comprises a ground electrode configured to be electrically connected to the second electrode when the transmitting circuit transmits the first signal.
In analogous art, Hashiguchi provides for a human body communication device that has a ground electrode configured to be electrically connected to the second electrode when the transmitting circuit transmits the first signal [Hashiguchi, Para 65, During the signal transmission, switch 34 is turned on which electrically connects electrode 32 and electrode 33, wherein electrode 33 is connected to the ground]. 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the device of Fukuda to comprise a ground electrode configured to be electrically connected to the second electrode when the transmitting circuit transmits the first 
The combination of Fukuda and Hashiguchi does not explicitly teach that the second electrode is electrically disconnected from the transmitting circuit in both of the transmitting mode and the receiving mode.
In analogous art, Akiyama provides for a second electrode that is electrically disconnected from the transmitting circuit in both of the transmitting mode and the receiving mode [Akiyama, Fig. 33, Space electrode 12 is not connected to transmitter circuit 3]. 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the transmission/reception circuit of Fukuda such that the second electrode is electrically disconnected from the transmitting circuit in both of the transmitting mode and the receiving mode, as taught Akiyama, by in order to improve the quality of communication in devices that use human body  as a communication medium [Akiyama, Para 5-6].
As to Claim 12, the combination of Fukuda, Hashiguchi and Akiyama teaches the human body communication device of claim 11, further comprising 
a case [Fukuda, Fig. 3, 111] provided with an upper hole to which the second electrode [Fukuda, Fig. 3, 121] is coupled and a lower hole to which the first electrode is coupled [Fukuda, Fig. 3, 122], the case accommodating the communication circuit unit [Fukuda, Fig. 3, Circuit board 131 within 111].
As to Claim 13, the combination of Fukuda, Hashiguchi and Akiyama teaches the human body communication device of claim 11.

In analogous art, Hashiguchi provides for a second electrode that has a wider area than an area of the first electrode [Hashiguchi, Para 60, Electrode 31 has an area smaller than the area of electrode 32]. 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the electrodes of Fukuda such that the second electrode has a wider area than the area of the first electrode as taught by Hashiguchi in order to improve the transmission efficiency during the transmission in communication devices that use human body as the communication medium by controlling the connection between different electrodes [Hashiguchi, Para 1-3].
As to Claim 14, the combination of Fukuda, Hashiguchi and Akiyama teaches the human body communication device of claim 11, 
wherein a distance between the first electrode and the second electrode is greater than a distance between the first electrode and the ground electrode [Fukuda, Fig. 3 and Para 55, Circuit board 131, ground, is between the space side electrode 121 and the human body side electrode 122, hence the distance between electrode 122 and electrode 121 is greater than distance between electrode 122 and board 131 (ground)].
As to Claim 15, the combination of Fukuda, Hashiguchi and Akiyama teaches the human body communication device of claim 11, 
wherein the communication circuit unit [Fukuda, Fig. 10, Circuit board 131] further comprises a switch configured to 

electrically connect the second electrode and the ground electrode when the transmitting circuit transmits the first signal [Hashiguchi, Para 65, During the signal transmission, control unit 37 controls the switch 34 to electrically connect electrode 32 and electrode 33, wherein electrode 33 is connected to the ground]. 
As to Claim 16, the combination of Fukuda, Hashiguchi and Akiyama teaches the human body communication device of claim 15, 
wherein the second signal is provided to a first input terminal of the differential amplifier [Fukuda, Fig. 12, Reception input amplifier 142], and 
wherein, when the receiving circuit receives the second signal, the switch electrically connects the second electrode and a second input terminal of the differential amplifier [Fukuda, Fig. 12 and Para 109, At the time of reception, the path indicated by a thick line is electrified, electrically connecting electrode 121 and the upper input terminal of the amplifier 142].
As to Claim 17, the combination of Fukuda, Hashiguchi and Akiyama teaches the human body communication device of claim 15, 
wherein the communication circuit unit [Fukuda, Fig. 10, Circuit board 131] further comprises a controller [Fukuda, Para 105, Transmission signal processing unit 161] configured to 
generate a first switch control signal when the transmitting circuit transmits the first signal [Fukuda, Fig. 9, Circuit board 131 determines whether or not it is time of transmission or 
generate a second switch control signal when the receiving circuit receives the second signal [Fukuda, Fig. 9, Circuit board 131 determines whether or not it is time of transmission or reception AND Fukuda, Para 105 and Para 108-109, Transmission signal processing unit 161 controls switches 151/153 by turning them on/off], and 
wherein the switch electrically connects the second electrode and the ground electrode, based on the first switch control signal [Fukuda, Fig. 12 and Para 109, At the time of reception, the path indicated by a thick line is electrified, electrically connecting electrode 121 and the upper input terminal of the amplifier 142], and 
electrically connects the second electrode and the differential amplifier, based on the second switch control signal [Fukuda, Fig. 12 and Para 109, At the time of reception, the path indicated by a thick line is electrified, electrically connecting electrode 121 and the upper input terminal of the amplifier 142].
As to Claim 18, Fukuda teaches a method of operating a human body communication device, the method comprising: 
determining a transmitting mode for transmitting a first signal to a first electrode or a receiving mode for receiving a second signal from the first electrode [Fukuda, Fig. 9, S11 and S13]; 
transmitting the first signal to the first electrode in the transmitting mode [Fukuda, Fig. 11, At the time of transmission, the signal output from the transmission signal processing unit 161 is transmitted to electrode 122]; 

electrically connecting the second electrode to a second input terminal of the differential amplifier in the receiving mode [Fukuda, Fig. 12 and Para 109, At the time of reception, the path indicated by a thick line is electrified, electrically connecting electrode 121 and the upper input terminal of the amplifier 142].
Fukuda does not explicitly teach electrically connecting a second electrode spaced apart from the first electrode to a ground electrode in the transmitting mode.
In analogous art, Hashiguchi provides for electrically connecting a second electrode spaced apart from the first electrode to only a ground electrode in the transmitting mode [Hashiguchi, Para 65, During the signal transmission, switch 34 is turned on which electrically connects electrode 32 and electrode 33, wherein electrode 33 is connected to the ground]. 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the electrodes of Fukuda such that a second electrode spaced apart from the first electrode is electrically connected to a ground electrode in the transmitting mode as taught by Hashiguchi in order to improve the transmission efficiency during the transmission in communication devices that use human body as the communication medium by controlling the connection between different electrodes [Hashiguchi, Para 1-3].
As to Claim 19, the combination of Fukuda, Hashiguchi and Akiyama teaches the method of claim 18, further comprising:

wherein the electrically connecting of the second electrode to the ground electrode in the transmitting mode includes: 
disconnecting the second input terminal and the second electrode, based on the switch control signal [Fukuda, Fig. 11 and Para 108, At the time of transmission, the path indicated by a thick line is electrified]; and 
connecting the second electrode and the ground electrode, based on the switch control signal [Fukuda, Fig. 12 and Para 109, At the time of reception, the path indicated by a thick line is electrified, electrically connecting electrode 121 and the upper input terminal of the amplifier 142].
As to Claim 20, the combination of Fukuda, Hashiguchi and Akiyama teaches the method of claim 18, further comprising: 
generating a switch control signal when the receiving mode is determined [Fukuda, Fig. 9, Circuit board 131 determines whether or not it is time of transmission or reception AND Fukuda, Para 105 and Para 108-109, Transmission signal processing unit 161 controls switches 151/153 by turning them on/off], 
wherein the electrically connecting of the second electrode to the second input terminal of the differential amplifier in the receiving mode includes: 

connecting the second input terminal and the second electrode, based on the switch control signal [Fukuda, Fig. 12 and Para 109, At the time of reception, the path indicated by a thick line is electrified, electrically connecting electrode 121 and the upper input terminal of the amplifier 142].

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. PG Pub. No. 2018/0351657 by Fukuda et al. in view of US PG Pub. No. 2018/0323881 by Hashiguchi et al. and further view of US PG Pub. No. 2020/0169328 by Akiyama et al. and US PG Pub. No. 20200195044A1 by Magno.

As to Claim 7, the combination of Fukuda, Hashiguchi and Akiyama teaches the human body communication device of claim 1, however,
The combination of Fukuda, Hashiguchi and Akiyama does not explicitly teach that the receiving circuit further comprises a filter configured to filter the second signal, and the differential amplifier receives the filtered second signal through the first input terminal.
In analogous art, Magno provides for a receiving circuit that further comprises a filter configured to filter the signal [Magno, Para 74, Filter circuit 17 generates a signal], wherein the differential amplifier [Magno, Para 74, Comparator 15] receives the filtered signal through the 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the receiving circuit of Fukuda to comprise a filter configured to filter the signal, wherein the differential amplifier receives the filtered signal through the first input terminal as taught by Magno in order to improve energy consumption in wireless communication devices [Magno, Para 2-4].

Response to Arguments
Applicant's arguments, filed 12/08/2022, have been fully considered but they are not persuasive. 
Argument (1): Regarding Claims 1-20, Applicant argues that, in Fukuda, at the time of transmission, the space side electrode 121, which is alleged to correspond to the second electrode of claim 1, is electrically connected to the transmission signal processing unit 161 and electrically disconnected from the circuit board Gnd as the switch 153 is turned off. Fukuda does not disclose the space side electrode 121 that is connected to the circuit board Gnd and electrically disconnected from the transmission signal processing unit 161 at the time of transmission. Fukuda fails to disclose "a switch configured to electrically connect the second electrode and the ground electrode in the transmitting mode" and "wherein the second electrode is electrically disconnected from the transmitting circuit in both of the transmitting mode and the receiving mode," as recited in claim 1.

Examiner’s Response: Examiner agrees that Fukuda does not explicitly teach "a switch configured to electrically connect the second electrode and the ground electrode in the transmitting mode". However, Hashiguchi provides for a switch that is configured to electrically connect a second electrode and a ground electrode in the transmitting mode [see Para 65, where Hashiguchi discloses during the signal transmission, switch 34 is turned on which electrically connects electrode 32 and electrode 33, wherein electrode 33 is connected to the ground]. Furthermore, the Examiner agrees with the Applicant that Hashiguchi does not explicitly recite "a ground electrode electrically connected to the transmitting circuit and the receiving circuit". However, Fukuda teaches “a ground electrode electrically connected to the transmitting circuit and the receiving circuit”, see Fig. 10, where Fukuda discloses Gnd electrode 131 connected to 161 and 162. The 
The Examiner notes that the newly added limitation “the second electrode is electrically disconnected from the transmitting circuit in both of the transmitting mode and the receiving mode” does not carry patentable weight as it does not further limit any of the patentably defined structural elements of the claimed human body communication device and is thus considered as an intended use / result. For compact prosecution, prior art was applied to all of the claimed limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM SOLTANZADEH whose telephone number is (571)272-2166.  The examiner can normally be reached on Mon, Wed, Th 10:00-5:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARYAM SOLTANZADEH/Examiner, Art Unit 2646                                                                                                                                                                                                        

/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646